J-S24007-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    MELVIN WILLIAMS                            :
                                               :
                       Appellant               :   No. 2302 EDA 2021

             Appeal from the PCRA Order Entered August 24, 2021
              In the Court of Common Pleas of Delaware County
             Criminal Division at No(s): CP-23-CR-0004645-2015


BEFORE:      PANELLA, P.J., LAZARUS, J., and PELLEGRINI, J.*

MEMORANDUM BY PANELLA, P.J.:                       FILED SEPTEMBER 14, 2022

        Melvin Williams appeals pro se from the order entered in the Delaware

County Court of Common Pleas on August 24, 2021, dismissing his serial

petition filed pursuant to the Post Conviction Relief Act (“PCRA”), 42 Pa. C.S.A.

§§ 9541-9546 as untimely. After careful review, we are constrained to quash

this appeal as untimely.

        On December 28, 2015, Williams entered a negotiated guilty plea to

involuntary deviate sexual intercourse, sexual abuse of children and incest.

Following deferment for preparation of a sexual offender evaluation, the trial

court sentenced Williams to a negotiated aggregate term of eight to twenty

years’ incarceration, plus twenty years’ probation. At the same hearing, the


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S24007-22


trial court determined Williams was a Sexually Violent Predator (“SVP”), as

well as a Tier III offender,1 and ordered him to comply with registration and

notification   requirements      pursuant      to   the   then-in   effect   version   of

Pennsylvania’s Sex Offender Registration and Notification Act (“SORNA”).2

Williams filed a timely post-sentence motion challenging the validity of the

plea, which he later withdrew. No direct appeal was filed.

        On June 28, 2017, Williams filed a timely pro se PCRA petition. Counsel

was appointed and filed an amended petition, alleging the sentence imposed

was illegal pursuant to Muniz.3 After a hearing, and by agreement of both

parties, the PCRA court vacated Williams’s SVP designation. The remainder of

Williams’s sentence was left undisturbed, including being subject to lifetime

sexual offender registration as a Tier III offender. Williams filed a pro se notice

of appeal which he later discontinued.

        On April 26, 2019, Williams filed a second pro se PCRA petition, alleging

the warrantless search of his cell phone violated his Fourth Amendment rights.



____________________________________________


1   18 Pa.C.S.A. §§ 3123(b), 4302(b), 6312.

2SORNA I was enacted at 42 Pa.C.S.A. §§ 9799.10 to 9799.41. The current
version of SORNA, "SORNA II," was enacted in 2018, in response to
Commonwealth v. Muniz, 164 A.3d 1189 (Pa. 2017), and appears at 42 Pa.
C.S.A. §§ 9799.10 through 9799.75.

3 In Muniz, the Supreme Court of Pennsylvania held that the retroactive
application of SORNA's registration and reporting requirements violated the
ex post facto clauses of the United States and Pennsylvania Constitutions.
Muniz, 164 A.3d at 1223.

                                           -2-
J-S24007-22


The PCRA court subsequently issued notice of its intent to dismiss the petition

without a hearing pursuant to Pa.R.Crim.P. 907, finding the petition was

untimely and without merit. After consideration of Williams’s response, the

PCRA court dismissed the petition on August 26, 2019. We affirmed the

dismissal on appeal.

       On December 30, 2020, Williams filed the underlying third pro se PCRA

petition. Counsel was appointed, but did not file an amended petition. Instead,

counsel filed a Finley4 no-merit letter, along with a petition to withdraw as

counsel. The PCRA court granted counsel leave to withdraw and issued notice

of its intent to dismiss the petition without a hearing pursuant to Pa.R.Crim.P.

907. On August 24, 2021, the PCRA court dismissed the PCRA petition.

       On September 13, 2021, Williams filed a “Pro Se Correspondence -

Motion for Judicial Notice,” requesting that the appeal from the dismissal of

the PCRA petition be delayed until the prison returns his legal documents that

were confiscated. Subsequently, on September 30, 2021, Williams filed

“Defendant’s Pro Se Motion for Extension of Time,” requesting “additional time

to respond to my PCRA’s dismissal.” With no response from the PCRA court




____________________________________________


4   Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).


                                           -3-
J-S24007-22


regarding these motions, on November 8, 2021, Williams filed a pro se notice

of appeal from the order denying his PCRA petition.5

       As a prefatory matter, we must address our jurisdiction to entertain this

appeal because an untimely appeal divests this Court of jurisdiction to

entertain the appeal. See Commonwealth v. Edrington, 780 A.2d 721, 725

(Pa. Super. 2001). We may address questions of our jurisdiction sua sponte.

See id.

       On January 18, 2022, this Court issued a rule to show cause why this

appeal should not be quashed as untimely filed. After consideration of

Williams’s response, our Court referred this issue to the merits panel. In his

response to our rule to show cause, Williams stated that “at the time of the

filing of the notice of appeal he was housed in the (RHU), aka the ‘hole’ and

he did not have his legal material.” Williams’s response appears to be based

on his perceived need to conduct legal research on his claim prior to filing a

notice of appeal.

       Generally speaking, Pennsylvania Rule of Appellate Procedure 341(a)

directs that “an appeal may be taken as of right from any final order of a

government unit or trial court.” Pa.R.A.P. 341(a). “An order … denying,



____________________________________________


5 While Williams stated the appeal was from the order dismissing his PCRA
petition, he failed to indicate on the notice of appeal the date of the order
being appealed. While this issue was addressed in the rule to show cause
discussed below, this Court subsequently amended the notice to include the
correct date of the order. Accordingly, we need not address this issue.

                                           -4-
J-S24007-22


dismissing, or otherwise finally disposing of a petition for post-conviction

collateral relief shall constitute a final order for purposes of appeal.”

Pa.R.Crim.P. 910. “[T]he notice of appeal … shall be filed within 30 days after

the entry of the order from which the appeal is taken.” Pa.R.A.P. 903(a). As

such, “[t]ime limitations on the taking of appeals are strictly construed and

cannot be extended as a matter of grace.” Commonwealth v. Perez, 799

A.2d 848, 851 (Pa. Super. 2002) (citation omitted); see also Pa.R.A.P. 105(b)

(“An appellate court ... may not enlarge the time for filing a notice of appeal,

a petition for allowance of appeal, a petition for permission to appeal, a

petition for review, or a petition for specialized review.”). “Nonetheless, this

general rule does not affect the power of the courts to grant relief in the case

of fraud or breakdown in the processes of the court.” Commonwealth v.

Patterson, 940 A.2d 493, 498 (Pa. Super. 2007).

      “In a criminal case, the date of entry of an order [that triggers the appeal

period] is the date the clerk of courts enters the order on the docket, furnishes

a copy of the order to the parties, and records the time and manner of notice

on the docket.” Commonwealth v. Jerman, 762 A.2d 366, 368 (Pa. Super.

2000).

      Here, the clerk entered the order dismissing the PCRA petition on the

docket on August 24, 2021. We note there is some ambiguity in the record as

to what date the order was actually mailed to Williams. While the order was

docketed on August 24, 2021, a copy of the certified mail receipt from the


                                      -5-
J-S24007-22


order sent to Williams is included in the certified record and is postmarked

August 27, 2021. Even if we give Williams the benefit of the doubt and

construe the appeal period to begin on August 27, 2021, Williams still would

have only had until Monday, September 27, 2021, to file his notice of appeal.

Williams’s notice of appeal was not docketed until November 8, 2021.

      Nevertheless, pursuant to the “prisoner mailbox rule,” a pro se

prisoner’s document is deemed filed on the date he delivers it to prison

authorities for mailing. See Pa.R.A.P. 121(a); see Commonwealth v.

Wilson, 911 A.2d 942, 944 n.2 (Pa. Super. 2006). To qualify for the mailbox

rule, Williams was required to supply sufficient proof of the date that he turned

the notice over to prison officials for mailing. See Commonwealth v. Jones,

700 A.2d 423, 426 (Pa. 1997) (accepting any reasonable verifiable evidence

of the date a prisoner places his filing in the control of prison authorities);

Commonwealth v. Perez, 799 A.2d 848, 851 (Pa. Super. 2002).

      Williams included, in the certified record, the envelope used to send the

notice of appeal to the court that is postmarked on November 3, 2021. This

date is still not within the 30-day appeal period. Nor is it close enough to

reasonably imply that Williams gave the notice to prison authorities within the

appeal period. As such, we conclude Williams has not provided sufficient proof

that he filed a timely notice of appeal under the “prisoner mailbox rule”.

      Finally, Williams’s request for an extension is of no moment, as it is well-

settled that the PCRA court could not have granted Williams the extension he


                                      -6-
J-S24007-22


sought. See Patterson, 940 A.2d at 498; Pa.R.A.P. 105(b).6 Williams points

to no fraud or breakdown in the court system that would permit us to grant

relief.

          Appeal quashed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/14/2022




____________________________________________


6We emphasize that our rules of appellate procedure clearly identify the steps
appellants must take to perfect an appeal and invoke this Court’s jurisdiction.
See Pa.R.A.P. 901. “[T]o perfect an appeal from a lower court order, an
appellant need only file a notice of appeal with the clerk of the lower court
within the applicable time period allotted by Rule 903. A timely notice of
appeal triggers the jurisdiction of the appellate court, notwithstanding whether
the notice of appeal is otherwise defective.” Commonwealth v. Williams,
106 A.3d at 587 (citations omitted).

Notably, if Williams was able to file two pro se motions within the 30-day time
frame, it is difficult to envision what prevented him from timely filing the
requisite notice of appeal, a step that requires minimal effort in order to simply
preserve an appellant’s appeal rights. Should an appellant require more time
to prepare the substantive appellate brief requirements, the appellant may
request an extension of time to file a brief once the court has jurisdiction over
the appeal.

                                           -7-
J-S24007-22




              -8-